DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 15, 17, 19, 20, 23-25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till (US 2015/0020944, of record) and further in view of Lardjane (US 2015/0007922, of record).
As best depicted in Figure 1, Till is directed to a tire construction comprising a single carcass 12, a pair of bead cores 11, a tread portion 15, a pair of sidewall portions 16, and a pair of belt layers 13,14.  Till describes an exemplary application in sports utility vehicles and such tires are well recognized as having widths greater than 135 mm (Paragraph 88). 
With respect to the carcass layer, Till teaches a cord loading between 20 and 30 cord per inch (corresponds with approximately 79-118 cords per dm) and a specific high tenacity 
In terms of belt layers 13,14, Till simply suggests the inclusion of such layers without describing any specific features or structural limitations.  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of well-known and conventional belt cords in the tire of Till, including those satisfying the claimed quantitative relationship.  For example, Lardjane is similarly directed to a tire designed for sport utility vehicles (Paragraph 22) and teaches a specific steel monofilament usable in belt layers in order to facilitate processing, reduce costs, and reduce weight while maintaining or improving mechanical properties (Paragraphs 20 and 21).  More particularly, said monofilaments have a 
With further respect to claim 15 (and dependent claim 17), a comparative carcass cord of Till demonstrates a linear breaking strength of approximately 305 daN/cm, suggesting that the inventive carcass cord would demonstrate a strength considerably larger than 190 daN/cm or 200 daN/cm.
Also, regarding claim 15, all of the comparative examples have breaking elongations greater than 15%.
Lastly, as to claim 15, given the extreme similarity between the tire of Till in view of Lardjane and that of the claimed invention, it reasons that the claimed quantitative relationship would be satisfied.
As to claim 19, Till suggests twisting values of approximately 335 turns per meter (8.5 tpi) (Paragraph 87).
With respect to claim 20, Till is directed to PET carcass cords (Paragraph 89 and Tables 1 and 2).

With respect to claim 25, Lardjane suggests the use of carbon steel (Paragraph 77).
Regarding claims 28 and 29, Lardjane evidences the well-known and conventional inclusion of zero degree layers or hooping layers formed with PET for example (Paragraphs 11 and 37).
Response to Arguments
5.	Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that there is simply no teaching, suggestion, or even motivation to combine the teachings of Till and Lardjane with any expectation of success.  The Examiner respectfully disagrees.  Lardjane is specially directed to a belt assembly for SUV tires, such as that of Till.  More particularly, Lardjane teaches the specific use of steel monofilaments in working belt layers to facilitate processing, reduce costs, and reduce tire weight.  One of ordinary skill in the art at the time of the invention would have found it obvious to use of the steel monofilaments taught by Lardjane in the tire of Till for the benefits detailed above.  It is emphasized that (a) each of Till and Lardjane is directed to tires designed for SUVs and (b) the benefits taught by Lardjane are entirely independent of the specific carcass design and as such, there is a reasonable expectation of success when using the steel monofilaments taught by Lardjane in the tire of Till.  Again, there is nothing in Till that prohibits the use of steel monofilaments in working belt layers (use of said monofilaments does not interfere with the inventive concept of Till) and as detailed above, one having ordinary skill in the art at the time 
Applicant further contends that the cited references fail to teach or suggest the solution to the problem solved by the present invention.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant further argues that it is crucial to understand the intertwined nature between the mechanical properties of the carcass layer and the working layers and the references lack any recognition of the solution to the underlying problem.  Again, as noted above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant contends that Lardjane provides no information with regard to the linear breaking strength of each working layer.  As detailed in the rejection above, (a) the monofilaments taught by Lardjane have a diameter between 0.20 mm and 0.50 mm (Paragraph 50), (b) the monofilament loading taught by Lardjane is between 130 and 170 cords per dm (Paragraph 71), and (c) the monofilaments taught by Lardjane are formed with high tensile, ultra high tensile, and mega tensile steels (Paragraph 78).  These properties are substantially the same as those outlined by Applicant (Paragraphs 56 and 58 of original specification) as resulting in the claimed linear breaking strength and as such, it appears that the belt layers of Lardjane demonstrate a linear breaking strength in accordance to the claimed invention.  One 
	Applicant further points to Paragraphs 62-74 to establish a conclusive showing of unexpected results.  However, each of the comparative examples TA and TA2 includes a carcass layer having a surface breaking energy less than 1.75 J/cm2 and such is inconsistent with the closest prior art of record.  As such, it appears that any realized benefits might be realized when simply using the carcass layer taught by Till (lack of comparative examples comprising an inventive carcass layer and non-inventive working layers).  It is emphasized that while the examples in Tables 1 and 2 appear to be comparative examples (Paragraph 89), a fair reading of Till suggests that the inventive cords have the same or improved mechanical properties as compared to comparative cord constructions and as such, it is believed that the inventive carcass cord of Till does in fact demonstrate a surface energy of at least 1.75 J/cm2.  
	In summary, Lardjane specifically teaches the benefits of improved processing, reduced costs, and reduced weight, while maintaining or improving mechanical properties (Paragraphs 20 and 21).  Thus, one of ordinary skill in the art at the time of the invention would have been amply motivated to use the steel monofilaments taught by Lardjane in the working layers of Till.  It is emphasized that the use of said monofilaments remains consistent with the inventive concept of Till (such a belt structure is completely independent of the inventive carcass assembly of Till, which as stated above, includes a single carcass layer having a surface breaking energy and a linear breaking strength in accordance to the claimed invention).    
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 15, 2021